DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 6/13/2022 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claims 26 and 28, and the cancellation of claims 20 have been made of record.
Claim 16 and 20 are cancelled.
Claims 1-15, 17-18, 26 and 28-29 are pending.
Claims 1-15, 17-18 and 29 previously allowed (see the office action of 2/14/2022).
Claims 26 and 28 are under examination.
It is noted to applicants that the Examiner telephoned applicant’s attorney Kelly Ndubuka on 7/15/2022 and left a voice message to for the compact prosecution of the case. However, the examiner did not hear back from the attorney.
Claim Objections
Claim 28 is objected to because of the following informalities:  the examiner suggests that syntax of claim 28 can be improved by replacing the term “A method, comprising administering of a compound” to something like “A method comprising administering a compound”.  Appropriate correction is required.
Response to Arguments
Claim Rejections - 35 USC § 112-maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of administering a composition of claim 1 or 14 to a subject in need of weight reduction or treating diabetes, does not reasonably provide enablement for preventing diabetes, obesity or non-alcoholic fatty liver disease in any subject for the reasons of record at pg. 3-6 of the office action of 2/14/2022 and as discussed below.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Applicants argue in their response filed on 6/13/2022 that they have amended claim 26 to narrow claim scope and incorporated elements of claim 20 from which it formerly depended.
Applicants’ arguments have been fully considered but they are not persuasive because claim 26 (i) is broadly drawn to “treating or preventing diabetes, obesity or non-alcoholic fatty liver disease in a subject”. Applicants are enabled for treating diabetes, obesity or non-alcoholic fatty liver in a subject in need thereof but the specification does not enable applicants for a method of preventing diabetes, obesity or non-alcoholic fatty liver in a subject in need thereof for the reasons of record at pg. 3-6 of the office action of 2/14/2022. 
Conclusion
Claim 26 is rejected.
Claim 28 is objected.
Claims 1-15, 17-18  and 29 are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646